—Order, Supreme Court, New York County (George Daniels, J.), entered July 9, 1998, which, inter alia, denied petitioners’ application pursuant to CPLR article 78 to compel respondent cemetery to register deeds in petitioners’ names, unanimously modified, on the facts, to the extent of ordering Mount Hebron Cemetery to issue and register deeds in the names of petitioners Bernard Turkewitz and Grace Turkewitz to graves 7 and 8 of plot 26 in section C of block 5 in the Kehilath Israel section of the cemetery, provided that petitioners pay the customary costs, if *372any, for the issuance and registration of such deeds, and otherwise affirmed, without costs.
Counsel for respondent Mount Hebron Cemetery, in a letter dated January 15, 1998, indicated that respondent will abide by whatever direction is given by the Court in regard to this matter. In a stipulation filed in this Court on May 26, 1999 between petitioners and respondents Berson and Siegel, the latter indicated that they took no position with respect to the Court ordering the cemetery to issue and register the requested deeds. Pursuant to the letter and stipulation, we modify the order under appeal to provide that petitioners receive the deeds they sought. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.